PER CURIAM.
In these consolidated appeals, John R. Drayer, Jr., appeals the district court’s orders denying his motions under Fed. R.CivJP. 59 and 60, denying his motions to file belated appeals, denying his motion for preparation of transcripts at government expense, and denying leave to appeal in forma pauperis. We have reviewed the records and the district court’s opinions and find no reversible error. Accordingly, we deny the .motions for leave to proceed in forma pauperis and dismiss the appeals on the reasoning of the district court. See Drayer v. Anne Arundel County, Nos. CA-00-1221-S; CA-01-729-S (D.Md. May 21, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.